                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             21-po-05015-M-KLD

                          Plaintiff,
                                                              ORDER
           vs.

 JOHN R. ADAMS,

                          Defendant.



      The United States has moved to dismiss the citation in the above-entitled

case in the interest of justice. (Doc. 4.) Good cause appearing,

      IT IS HEREBY ORDERED that the citation in the above-entitled case is

dismissed and all future court dates are hereby vacated.

      Dated this 6th day of July, 2021.



                                          ____________________________
                                          Kathleen L. DeSoto
                                          United States Magistrate Judge




                                            1
